     Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 1 of 85




                           EXHIBIT A




DECLARATION OF TRAVIS KENNEDY IN                    ATTORNEY GENERAL OF WASHINGTON
                                                              Antitrust Division
SUPPORT OF THE STATE OF                                  800 Fifth Avenue, Suite 2000
WASHINGTON’S OPPOSITION TO                                   Seattle, WA 98104
DEFENDANTS’ MOTIONS IN LIMINE                                    206.464.7744
NO. 3:17-cv-05690-BHS
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 2 of 85
Cory Stephen Capps, Ph.D.                                  December 4, 2018

                                                                      Page 1
                     UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON AT TACOMA
      - - - - - - - - - - - - - - x
      STATE OF WASHINGTON,              :
                   Plaintiff            :
                   VS.                  :   NO. 3:17-CV-05690
      FRANCISCAN HEALTH SYSTEM    :
      d/b/a CHI FRANCISCAN HEALTH;
      FRANCISCAN MEDICAL GROUP;   :
      THE DOCTORS CLINIC, a
      Professional Corporation;   :
      and WESTSOUND ORTHOPAEDICS,
      P.S.,                       :
                   Defendants           :   Pages 1-308
      - - - - - - - - - - - - - - x
                                                      Washington, DC
                                        Tuesday, December 4, 2018


                   Videotaped Deposition of CORY STEPHEN
      CAPPS, PH.D., A witness herein, called for
      examination by counsel for the Defendants in the
      above-entitled matter, pursuant to notice, the
      witness being duly sworn by SHERRY L. BROOKS,
      Certified LiveNote Reporter and a Notary Public, in
      and for the District of Columbia, taken at Bates
      White, LLC, 2001 K Street, NW, North Building, Suite
      500, Washington, DC, 20006, at 9:46 a.m., when were
      present on behalf of the respective parties:


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 3 of 85
Cory Stephen Capps, Ph.D.                                  December 4, 2018

                                                                      Page 2
  1   APPEARANCES:
  2        On behalf of the Plaintiff:
  3                ERICA A. KOSCHER, ESQUIRE
  4                RENE D. TOMISSER, ESQUIRE
  5                JUSTIN WADE, ESQUIRE
  6                ATTORNEY GENERAL OF WASHINGTON
  7                800 Fifth Avenue
  8                Suite 2000
  9                Mallstop TB-14
 10                Seattle, WA     98104
 11                (206) 326-5484
 12                E-mail:    Ericak@atg.wa.gov
 13                E-mail:    Justinw@atg.wa.gov
 14
 15        On behalf of Defendants:
 16                MITCHELL D. RAUP, ESQUIRE
 17                HERBERT F. ALLEN, ESQUIRE
 18                ALEXA R. DICUNZOLO, ESQUIRE
 19                POLSINELLI, PC
 20                1401 Eye Street, NW, Suite 800
 21                Washington, DC      20005
 22                (202) 626-8352
 23                E-mail:    Mraup@polsinelli.com
 24                E-mail:    Hallen@polsinelli.com
 25                E-mail:    Adicunzolo@polsinelli.com


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 4 of 85
Cory Stephen Capps, Ph.D.                                  December 4, 2018

                                                                      Page 3
  1   APPEARANCES CONTINUED:
  2
  3   ALSO PRESENT:
  4
  5        Pat Ruffner - Videographer
  6        Kristin Terris, Ph.D. - Independent Consultant
  7        Paul E. Wong, Ph.D. - Independent Consultant
  8        Douglass Ross, Davis Wright -
  9           The Doctors Clinic (via telephone)
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 5 of 85
Cory Stephen Capps, Ph.D.                                  December 4, 2018

                                                                    Page 25
  1   amount remaining from the economic side.
  2                So if we're at one and a quarter now,
  3   there may be -- gosh -- less than a few hundred
  4   thousand dollars incremental, is my understanding --
  5   my expectation, rather.
  6        Q.      So maybe in the neighborhood of $1.5
  7   million through trial?
  8        A.      Yes.   That's reasonable.
  9        Q.      In paragraph 18 of your reply report, you
 10   state that one area on which you and Dr. Wu largely
 11   agree is that you both use the horizontal merger
 12   guidelines to define relevant markets, correct?
 13        A.      Yes.
 14        Q.      And you also use other tools of merger
 15   analysis from the horizontal merger guidelines,
 16   correct?
 17        A.      Yes.
 18        Q.      For example, you use HHIs to measure
 19   concentration?
 20        A.      Correct.
 21        Q.      And you use diversion ratios to assess
 22   competitive effects?
 23        A.      Correct.
 24        Q.      And you reach a conclusion based on the
 25   merger guidelines -- and this is in your opening


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 6 of 85
Cory Stephen Capps, Ph.D.                                  December 4, 2018

                                                                    Page 26
  1   report in paragraph 300 that:         "The posttransaction
  2   degree of concentration falls into an intermediate
  3   range in which under the horizontal merger guidelines
  4   transactions, 'potentially raise significant
  5   competitive concerns and often warrant scrutiny'."
  6                That's a quote from the merger guidelines,
  7   correct?
  8        A.      The last bit of what you said is a quote
  9   from the merger guidelines.         The first bit is from my
 10   report.
 11        Q.      Yes.
 12        A.      And that is -- that whole excerpt is
 13   focused on adult PCP services.         There are different
 14   levels of concentration associated with higher --
 15   with the orthopaedic side.
 16        Q.      And the quote we are discussing relates to
 17   the TDC transaction and primary care, correct?
 18        A.      Correct.
 19        Q.      So you applied the horizontal merger
 20   guidelines to both the WSO and TDC transactions?
 21        A.      Yes.
 22        Q.      And you used the same methods to analyze
 23   both of those transactions, correct?
 24        A.      Yes.
 25        Q.      You didn't analyze the TDC transaction as


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
     Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 7 of 85




                           EXHIBIT B




DECLARATION OF TRAVIS KENNEDY IN                    ATTORNEY GENERAL OF WASHINGTON
                                                              Antitrust Division
SUPPORT OF THE STATE OF                                  800 Fifth Avenue, Suite 2000
WASHINGTON’S OPPOSITION TO                                   Seattle, WA 98104
DEFENDANTS’ MOTIONS IN LIMINE                                    206.464.7744
NO. 3:17-cv-05690-BHS
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 8 of 85




 From:                     Wicks, Brian M.D.
 To:                       Hoisington, Greg D.O.
 Sent:                     7/13/2016 9:18:36 PM
 Subject:                 Re: CHI Franciscan Health and WestSound Orthopaedics Joining Together




Who the fuck did people go to before the WSO buyout?
Ketul brought along Kruse and Cross. He is suspect right from the start.
However, one must people PC and not denigrate the overlords.
Oh, how healthcare has progressed in our county.
I can't wait to hear how CHI messages the addition of TDC to FMG.
"You can now get your outpatient care in a complex, relatively unsafe, and vastly more expensive location. You are
welcome, Kitsap County ...

Brian P. Wicks, MD

On Jul 13, 2016, at 3:34 PM, Hoisington, Greg D.O.<ghoisington@thedoctorsclinic.com> wrote:

Greg Duff will also be using Holy Water

From: Chandler, Brian
Sent: Wednesday, July 13, 2016 3:16 PM
To: Hoisington, GregD.O.: They
Subject: RE: CHI Franciscan Health and WestSmmd Orthopaedics Joining Together

The Sun published something earlier:




WestSound Orthopaedics
affiliates with CHI Franciscan
Posted: 12:25 p.m.
0 Comments
SHARE
By Kitsap Sun Staff
Posted: 12:25 p.111. Q

SILVERDALE- CHI Franciscan Health announced an affiliation agreement Wednesday with Silverdale-based
WestSound Orthopaedics.

CHI Franciscan, parent company of Harrison Medical Center, is acquiring the orthopedic group's assets and will lease
its Silverdale location, according to a news release. WestSound Orthopaedics will continue to operate under its
current name as part of Franciscan Medical Group. The agreement took effect July 1.

WestSound Orthopaedics President Dr. Gregory Duff said the affiliation was "critical to maintaining exceptional
patient care in this changing health care landscape."

"This relationship ensures the patients in this community will receive the highest quality of care moving forward,"
Duff said in the release.
                                                                                '      EXHIBIT

                                                                                I     ,z6
                                                                                Iw~t-k~                   TDC304438



                                                                                    Cause No. 3:17-cv-05690-BHS
                                                                                           Plaintiff Exhibit No 597
                                                                                           Admitted: __________
                     Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 9 of 85

,   CHI Franciscan CEO Ketul Patel said the affiliation will increase access to orthopedic care and sports medicine for
    Kitsap County residents.

    Founded in 2005, WestSound Orthopaedics has grown rapidly in recent years, adding staff and satellite locations
    across the county. The group's providers already work regularly in Harrison facilities, including the orthopedic
    hospital in Silverdale.

    This story will be updated later today.

    They couldn't come up with a better quote for Patel than expanding access'?

    From: Hoisington, Greg D.0.
    Sent: Wednesday, July 13, 2016 3:07 PM
    To: Tliey
    Subject: FW: CHIFranciscanHealthand WestSomxl Otihopaedics JoiningTogetlier

    It's official
                                                                 - - - - - - - - - - ---~-----·-------·-·-·-·-···~-----·----·
    From: Patel, Ketul (Tacoma) [rnailto:francornniii:catholichealthnet]
    Sent: Wednesday, July 13, 2016 3:01 PM
    To: Hoisington, GregD.O.
    Subject: CHI Fra1x:iscanHealtliand WestSmmd Ortl1opaedics Joining Togetlier

                                                              To view tl1is email as a web page, go here.



                                                         [J
                     J1dy 13, 2016


                     MEMO

                      TO:         CHI Franciscan Healtl1 Medical Staff
                      FROM:       Ketul J. Patel, Chief Executive Officer
                      RE:         CHI Franciscan Healtl1 and WestSound Ortl10paedics Joining Togetller


                     I am pleased to annomice tlmt CHI Franciscan Healtl1 and WestSound Ortl10paedics are affiliating to
                     e1dmnce access to care for tlie con11111ulities of Kitsap Pe1linstda. The pminersllip is part of om· strategic
                     growtl1 objective to develop tl1e 1i:Josf efficient liealth care delivery system in tl1e Puget Somid. Patients
                     throughout tlie Pe1linsula will increasingly experience tlie conve1lie1x:e of access to ortl10pedic care and
                     sports medicine close to honie.

                     For 1110re tlmn a decade, WestSomJ.d Orthopaedics has served Kitsap County corn1111mities with ortl10pedic
                     se1vice providers in tlu·ee locations. Providers specialize in ortl10pedic consulting mid surgical care, llip
                     mxl knee joint replacement, foot and ankle sm·gery, occupatimml medicine, as well as mmiy otlier
                     01ihopedic and spotis niedicine services. The group also offers a smne-day 01i110pedic mgent care. Our
                     affiliation will augment om existing specialty se1vices to area residents and enliance our network of lligl1
                     quality, safe ortl10pedic care.

                    Begimling J1dy 1, WestSmmd OtilXlpaedics' service providers, and staff joined CHI Fra1dscanHealtl1's
                    Franciscan Medical Group. Witl1 tlie affiliation, we will pmchase WestSomld Ortl1opaedics' medical mid
                    office equipment and assmue tlie lease of its Silverdale locations.

                    Togetlier we are building an industry-leading patient-centered healtl1 care system mid delivering on om
                    pronlise to be tl1e prenlier healtl1 care system in tl1e Pacific No1i11west.




                                                                                                                                      TDC304439
   Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 10 of 85

                                                            CID-Fl-I white footer 710px
                                                    2016 cm Franciscan Healtl1. All rights reserved.
                                                    @
                                    Proprietary and Confidential - For internal distribution only. Cont,ct tl1e Editor.


111is email was sent to: ghoisingtonrii"thedoctorsclinic.com

This email was sent by: CID Franciscan Health
PO Box 2197, Tacoma, WA,98401, USA


We respect your right to privacy• view our policv




                                                                                                                          TDC304440
    Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 11 of 85




                           EXHIBIT C




DECLARATION OF TRAVIS KENNEDY IN                    ATTORNEY GENERAL OF WASHINGTON
                                                              Antitrust Division
SUPPORT OF THE STATE OF                                  800 Fifth Avenue, Suite 2000
WASHINGTON’S OPPOSITION TO                                   Seattle, WA 98104
DEFENDANTS’ MOTIONS IN LIMINE                                    206.464.7744
NO. 3:17-cv-05690-BHS
              Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 12 of 85

1/31/2019                                            Why hospitals should keep their friends close, and their ASCs closer




  Why hospitals should keep their friends close, and
  their ASCs closer
  Brooke Murphy - Wednesday, May 4th, 2016 Print | Email

  The shift toward value-based care models is changing how hospitals think about the business of surgery.

  Kevin Kennedy, principal at ECG Management Consultants, and Naya Kehayes, founder and principal of Eveia
  Health, a division of ECG, discussed the changing ideology behind hospital surgical services during a
  presentation at Becker's Hospital Review 7th Annual Meeting in Chicago April 28.

  "In progressive organizations that are serious about population health, the dialogue around surgical services has
  changed dramatically," said Mr. Kennedy. Operating rooms, traditionally the most profitable part of the hospital
  business, are now the greatest threat to an organization's success under risk-based contracts.

  Mr. Kennedy pointed out several large health systems that have made significant investments in surgical centers.
  Sacramento-based Sutter Health owns six surgical centers spread throughout southern California. Dallas-based
  Tenet Healthcare partnered with Addison, Texas-based USPI in a joint venture under which the two parties will
  share ASC ownership.

  And there are a number of reasons why surgical centers have recently become an appealing investment
  opportunity for hospitals and health systems, Ms. Keyhayes said. Hospitals are under increasing pressure from
  Medicare and commercial payers to move surgical services off-site, where care is significantly less costly. Due
  to advancing clinical technologies, a greater number of complex surgeries can be performed in an outpatient
  setting. Partnering with an ASC increases a hospital's number of available beds to accommodate more
  procedures and spur productivity. New device-intensive codes have also increased reimbursement levels to
  surgery centers.

  Traditionally, physician-owned surgical centers staunchly guarded their independence, but changes in the
  healthcare environment are spurring ASCs to consider new business deals with hospitals, said Ms. Keyhayes.
  Entering into a joint venture with a hospital can enhance physician compensation by driving new business into
  the surgical center and providing its physicians with key support.

  Commercial and government payers have already expressed interest in partnering with surgical centers. Because
  ASCs already know their exact costs for each medical procedure they perform, and their operations are
  significantly more cost-effective, ASCs offer a value-proposition under bundled payment schemes.

  And some insurers have no qualms about adopting aggressive strategies to improve their own bottom line. "One
  health plan has agreed to pay an orthopedic physician group double-digit rate increases for a period of several
  years, contingent upon the group moving all total joint replacement surgeries out of hospital settings and into its
  ASC," said Mr. Kennedy. "Hospital leaders are not aware of this agreement. We expect anecdotes like these to
  become more common as payers push risk-based models."

  More articles on hospital and physician alignment issues:

  2 ways systems can come of age, gain efficiencies around medical staff issues
  7 steps for building a clinically integrated network
  Why Mayo Clinic is picking up the check for physicians to dine together

  © Copyright ASC COMMUNICATIONS 2019. Interested in LINKING to or REPRINTING this content? View
  our policies by clicking here.

https://www.beckershospitalreview.com/hospital-physician-relationships/why-hospitals-should-keep-their-friends-close-and-their-ascs-closer.html?tmpl…   1/2


                                                                                                       Cause No. 3:17-cv-05690-BHS
                                                                                                              Plaintiff Exhibit No 652
                                                                                                              Admitted: __________
1/31/2019       Case 3:17-cv-05690-BHS Why hospitals should keep
                                              Document           their friends
                                                               270-1           close,03/11/19
                                                                            Filed     and their ASCsPage
                                                                                                     closer 13 of 85

  To receive the latest hospital and health system business and legal news and analysis from Becker's
  Hospital Review, sign-up for the free Becker's Hospital Review E-weekly by clicking here.




https://www.beckershospitalreview.com/hospital-physician-relationships/why-hospitals-should-keep-their-friends-close-and-their-ascs-closer.html?tmpl…   2/2
    Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 14 of 85




                           EXHIBIT D




DECLARATION OF TRAVIS KENNEDY IN                    ATTORNEY GENERAL OF WASHINGTON
                                                              Antitrust Division
SUPPORT OF THE STATE OF                                  800 Fifth Avenue, Suite 2000
WASHINGTON’S OPPOSITION TO                                   Seattle, WA 98104
DEFENDANTS’ MOTIONS IN LIMINE                                    206.464.7744
NO. 3:17-cv-05690-BHS
Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 15 of 85
Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 16 of 85
Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 17 of 85
Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 18 of 85
Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 19 of 85
Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 20 of 85
Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 21 of 85
Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 22 of 85
Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 23 of 85
Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 24 of 85
Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 25 of 85
    Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 26 of 85




                           EXHIBIT E




DECLARATION OF TRAVIS KENNEDY IN                    ATTORNEY GENERAL OF WASHINGTON
                                                              Antitrust Division
SUPPORT OF THE STATE OF                                  800 Fifth Avenue, Suite 2000
WASHINGTON’S OPPOSITION TO                                   Seattle, WA 98104
DEFENDANTS’ MOTIONS IN LIMINE                                    206.464.7744
NO. 3:17-cv-05690-BHS
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 27 of 85



  Message
  From:         Dunn, Art (Tacoma) [/O=ORG/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=DUNN, ART (TACOMA-IS)D9D]
  Sent:         5/5/2016 3:50:37 PM
  To:           Cross, Robert [RobertCross@chifranciscan.org]
  Subject:      ASC article


  Hi Bob:

  Maybe we shouldn't be so quick to move surgeries to Harrison from TDC's ASC.

  http://www.beckershospitalreview.com/hospital-physicia11-relatio11stlips/why-hospitals-should-keep-their-triemis-close-ami-
  their-ascs-closer.html

  Thanks,

  Art

  Arthur Dunn
  Project Manager
  Strategic Planning

  Suite iOOO, "1 "145 Broadway Plaza, Tacoma, WA 98402     i l\f1S   07-"15
  P 253.680.8865 i 1 i 80.8865 ! C 253.307.5738
  artdunn@chifranciscan.org
  www. CH lfranciscan .org
    ,/.Y


   "¼%f CHI frz:tru:iscan
        Health




CONFIDENTIAL                                                                                             FHS - State   V. -   029071
                                                                                     Cause No. 3:17-cv-05690-BHS
                                                                                            Plaintiff Exhibit No 182
                                                                                            Admitted: __________
    Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 28 of 85




                           EXHIBIT F




DECLARATION OF TRAVIS KENNEDY IN                    ATTORNEY GENERAL OF WASHINGTON
                                                              Antitrust Division
SUPPORT OF THE STATE OF                                  800 Fifth Avenue, Suite 2000
WASHINGTON’S OPPOSITION TO                                   Seattle, WA 98104
DEFENDANTS’ MOTIONS IN LIMINE                                    206.464.7744
NO. 3:17-cv-05690-BHS
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 29 of 85
Thomas A. Kruse                                             August 22, 2018

                                                                      Page 1
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WASHINGTON
                                AT TACOMA
      ___________________________________________________
      STATE OF WASHINGTON,           )
                                     )
                     Plaintiff,      )
                                     )
           vs.                       )
                                     )
      FRANCISCAN HEALTH SYSTEM d/b/a ) No.
      CHI FRANCISCAN HEALTH;         ) 3:17-cv-05690-BHS
      FRANCISCAN MEDICAL GROUP;      )
      THE DOCTORS CLINIC, a          )
      Professional Corporation; and )
      WESTSOUND ORTHOPAEDICS, P.S., )
                                     )
                     Defendants.     )

      ____________________________________________________

              VIDEO DEPOSITION UPON ORAL EXAMINATION
                                    OF
                            THOMAS A. KRUSE
      ____________________________________________________


                  Office of the Attorney General
                          1250 Pacific Avenue
                          Tacoma, Washington




      DATE:   August 22, 2018
      REPORTED BY:     Cynthia A. Kennedy, RPR, CCR 3005


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 30 of 85
Thomas A. Kruse                                             August 22, 2018

                                                                      Page 2
  1                            APPEARANCES
  2
  3   FOR THE PLAINTIFF:
  4       ERICA A. KOSCHER, AAG
          Assistant Attorney General
  5       Antitrust Division
          Attorney General of Washington
  6       CHI Franciscan Health
          Seattle, Washington 98104
  7       (206) 389-2848
          Ericak@atg.wa.gov
  8
  9   FOR THE DEFENDANTS, FRANCISCAN HEALTH SYSTEM
      d/b/a CHI FRANCISCAN HEALTH; FRANCISCAN MEDICAL
 10   GROUP; and WESTSOUND ORTHOPAEDICS, P.S.:
 11       MATTHEW C. HANS, ESQ.
          Polsinelli PC
 12       1000 Second Avenue, Suite 3500
          Seattle, Washington 98104
 13       (415) 248-2136
          mhans@polsinelli.com
 14
 15   ALSO PRESENT:
 16       MICHAEL TAKOS
          Videographer
 17
 18
 19
 20
 21
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 31 of 85
Thomas A. Kruse                                             August 22, 2018

                                                                     Page 10
  1   just told him that I was going into deposition so he
  2   needed to stop texting me.
  3       Q.      Did you discuss anything about your
  4   deposition testimony with Mr. Patel?
  5       A.      No.
  6       Q.      Outside of any documents that you may
  7   have reviewed with counsel, did you review any
  8   documents to prepare for today's deposition?
  9       A.      No.
 10       Q.      Do you currently work for Franciscan
 11   Health System?
 12       A.      I do.
 13       Q.      What's your role there?
 14       A.      My role is senior vice president and
 15   chief strategy, integration, and innovation officer.
 16       Q.      How long have you been in that role?
 17       A.      Since May of 2015.
 18       Q.      What are your duties as -- in the senior
 19   vice president strategy, integration, and
 20   innovation?
 21       A.      Broadly defined they're -- I'm the lead
 22   for corporate strategy for our region and
 23   responsible for system integration, so essentially
 24   behaving as one cohesive regional system, and then
 25   responsible for bringing transformation or


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 32 of 85
Thomas A. Kruse                                             August 22, 2018

                                                                     Page 17
  1   to ambulatory growth and development and service
  2   lines primarily, as well as some -- the urgent cares
  3   and some of the operational entities.            Bob is
  4   responsible for strategic planning and analytics for
  5   the system as well as project management division.
  6   And Cary Evans is responsible for communications and
  7   government affairs.       I'm sorry.     Mara is also
  8   responsible for marketing.
  9       Q.      Where were you prior to joining
 10   Franciscan Health System in May 2015?
 11       A.      I was employed in Hackensack, New Jersey.
 12       Q.      Who did you work for there?
 13       A.      Hackensack University Medical Center.
 14       Q.      What was your role there?
 15       A.      Chief strategy officer.
 16       Q.      How long were you in that role?
 17       A.      From April 2011 until I went to
 18   Franciscan.
 19       Q.      What brought you to Franciscan Health
 20   System in May of 2015?
 21       A.      I was recruited to an open position by
 22   Ketul Patel.
 23       Q.      What were your duties as chief strategy
 24   officer in -- at Hackensack?
 25       A.      Responsible for corporate strategy and


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 33 of 85
Thomas A. Kruse                                             August 22, 2018

                                                                     Page 27
  1         A.    They did.
  2         Q.    Were there any groups that joined
  3   Harrison Health Partners during your time that did
  4   not become employed physicians?
  5         A.    No.   Harrison Health Partners didn't have
  6   a nonemployed model.
  7         Q.    Why did you leave Harrison to go to
  8   Hackensack in New Jersey?
  9         A.    I had a better opportunity presented to
 10   me.
 11         Q.    Where were you before Harrison in 2007?
 12         A.    I was at Methodist Hospitals in Gary and
 13   Merrillville, Indiana.
 14         Q.    What was your role there?
 15         A.    Chief strategy officer.         Getting a little
 16   repetitive by now.
 17         Q.    And how long were you in that role?
 18         A.    From 2000 -- late 2003 until I went to
 19   Harrison in 2007.
 20         Q.    And prior to that, where were you?
 21         A.    I was at Sharp HealthCare in San Diego.
 22         Q.    What was your role there?
 23         A.    I was manager of strategic planning.
 24         Q.    And how long was that?
 25         A.    From early 2002 to late 2003.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 34 of 85
Thomas A. Kruse                                             August 22, 2018

                                                                    Page 113
  1   it's an eight-year-old document seemingly authored
  2   by an entity that's not a defendant in this case in
  3   either way.     If you could just give me that
  4   continuing objection that would save me from
  5   interrupting as we go forward.
  6                    MS. KOSCHER:      Yes.    I'll understand
  7   your continuing objection.
  8                         And I'll also state just for a
  9   clarification matter the -- there's a cover sheet to
 10   Exhibit 523 which has the Bates numbers under which
 11   this document was produced by the state to the
 12   defendants in the matter.         Those Bates numbered
 13   aren't on the actual pages of the document --
 14                    MR. HANS:     Right.
 15                    MS. KOSCHER:      -- for technical glitch
 16   reasons.
 17                    MR. HANS:     Right.
 18                    THE WITNESS:      I don't need to know
 19   what that means, right.
 20                    MR. HANS:     No.
 21                    THE WITNESS:      Okay.
 22   BY MS. KOSCHER:
 23       Q.      Do you recognize this document?
 24       A.      I do.
 25       Q.      What is this document?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 35 of 85
Thomas A. Kruse                                             August 22, 2018

                                                                    Page 114
  1       A.      This document is the paper handout that
  2   accompanied a in-person board retreat while at
  3   Harrison Medical Center.
  4       Q.      Did you attend this board retreat?
  5       A.      I did.
  6       Q.      And looking at the first page of this
  7   document, it says "Tom."
  8                    Did you write that?
  9       A.      Yes.
 10       Q.      Was this your copy of that handout, do
 11   you think?
 12       A.      Presumably so because that is what I
 13   typically do on my copy is I write just like that on
 14   everything, so...
 15       Q.      Does this appear to be a true and
 16   accurate copy of that handout from the May 2010
 17   board retreat?
 18       A.      As I recall, yeah.
 19       Q.      Who was at this board retreat generally?
 20       A.      Generally it would be the seniors
 21   executive team and the board of directors.
 22       Q.      And did you participate in some or all of
 23   this particular presentation?
 24       A.      Yes.
 25       Q.      And who was that presentation made to?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 36 of 85
Thomas A. Kruse                                             August 22, 2018

                                                                    Page 115
  1       A.      The board.
  2       Q.      Did you prepare some of the slides that
  3   were in this slide deck?
  4       A.      Yes.
  5       Q.      Was anyone outside of the Harrison board
  6   at that presentation?
  7       A.      Not that I recall.
  8       Q.      You can set that document aside.
  9       A.      One matter of clarification.          I have no
 10   way of knowing if this is the final version of this
 11   document or if the final document was edited before
 12   because I didn't submit it, and I created it.              And
 13   this document as you can see by the bottom was
 14   never -- was distributed and copied and recollected
 15   to 16 members.      There were no there -- were no
 16   stamped leave-behind copies.
 17       Q.      I'm sorry.     Can you explain what you're
 18   meaning by the process of distributed and
 19   recollected?
 20       A.      This document was distributed for the
 21   purposes of facilitating a discussion at a -- at a
 22   retreat where -- that I believed was a closed
 23   council at present conversation.          That's why
 24   materials were distributed for conversation and
 25   recollected at the end.        There were no copies


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
    Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 37 of 85




                           EXHIBIT G




DECLARATION OF TRAVIS KENNEDY IN                    ATTORNEY GENERAL OF WASHINGTON
                                                              Antitrust Division
SUPPORT OF THE STATE OF                                  800 Fifth Avenue, Suite 2000
WASHINGTON’S OPPOSITION TO                                   Seattle, WA 98104
DEFENDANTS’ MOTIONS IN LIMINE                                    206.464.7744
NO. 3:17-cv-05690-BHS
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 38 of 85



 1                                                                  The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT TACOMA

10   STATE OF WASHINGTON,                                 No. 3:17-cv-05690-BHS

11                                   Plaintiff,           DEFENDANTS FRANCISCAN HEALTH
                                                          SYSTEM AND FRANCISCAN
12        vs.                                             MEDICAL GROUP’S SUPPLEMENTAL
                                                          INITIAL DISCLOSURES PURSUANT
13   FRANCISCAN HEALTH SYSTEM d/b/a                       TO FED. R. CIV. P. 26(a)(1)
     CHI FRANCISCAN HEALTH; FRANCISCAN
14   MEDICAL GROUP; THE DOCTORS CLINIC,
     a Professional Corporation; and WESTSOUND
15   ORTHOPAEDICS, P.S.,

16                                   Defendants.

17
                Pursuant to Fed. R. Civ. P. 26(a)(1), Defendants Franciscan Health System (“FHS”) and
18
     Franciscan Medical Group (“FMG”) (together, “Franciscan”) hereby supplement their initial
19
     disclosures. FHS and FMG make these disclosures without waiving any protected attorney work
20
     product, including mental impressions, conclusions, opinions or legal theories of its attorneys or
21
     other representatives in this litigation.
22
                FHS and FMG reserve the right to further supplement or amend these disclosures,
23
     including pursuant to Fed. R. Civ. P. 26(e), after learning more about the nature and details of
24
     Plaintiff’s allegations and legal claims.
25
     //
26
     //
27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 1
     No. 3:17-cv-05690-BHS
                                                                                1000 SECOND AVENUE, SUITE 3500
                                                                                SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 39 of 85



 1   I.       INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION THAT
              DEFENDANTS MAY USE TO SUPPORT DEFENSES AND COUNTERCLAIMS
 2
              Pursuant to Fed. R. Civ. P. 26(1)(A)(i), FHS and FMG disclose the following individuals
 3
     likely to have discoverable information that may be used to support Defendants’ defenses and
 4
     counterclaims. FHS and FMG reserve the right to further supplement or amend these disclosures,
 5
     including as provided by Fed. R. Civ. P. 26(e). The following disclosures do not include persons
 6
     whose testimony is likely to be used solely for impeachment, rebuttal, or expert witness
 7
     testimony, who will be disclosed in accordance with the schedule set by the Court.
 8
     Name                       Contact Information                 Subjects of Information
 9   Representative of          To be determined through            The extent to which payers view
     Premera Blue Cross         discovery                           Franciscan and TDC to be a
10
                                                                    single economic entity in
11                                                                  negotiations over pricing and
                                                                    other contract terms; the relevant
12                                                                  geographic market in this case;
                                                                    negotiation between Franciscan
13                                                                  and payers before and after the
14                                                                  Kitsap Transactions; the
                                                                    competitive effects of the Kitsap
15                                                                  Transactions.
     Representative of          To be determined through            The extent to which payers view
16   Aetna, Inc.                discovery                           Franciscan and TDC to be a
                                                                    single economic entity in
17                                                                  negotiations over pricing and
18                                                                  other contract terms; the relevant
                                                                    geographic market in this case;
19                                                                  negotiation between Franciscan
                                                                    and payers before and after the
20                                                                  Kitsap Transactions; the
                                                                    competitive effects of the Kitsap
21
                                                                    Transactions.
22

23

24

25

26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 2
     No. 3:17-cv-05690-BHS
                                                                               1000 SECOND AVENUE, SUITE 3500
                                                                               SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 40 of 85



 1   Name                      Contact Information        Subjects of Information
     Representative of         To be determined through   The extent to which payers view
 2   Cambia Health             discovery                  Franciscan and TDC to be a
 3   Solutions                                            single economic entity in
                                                          negotiations over pricing and
 4                                                        other contract terms; the relevant
                                                          geographic market in this case;
 5                                                        negotiation between Franciscan
                                                          and payers before and after the
 6
                                                          Kitsap Transactions; the
 7                                                        competitive effects of the Kitsap
                                                          Transactions.
 8   Representative of         To be determined through   The extent to which payers view
     Kaiser Foundation         discovery                  Franciscan and TDC to be a
 9   Health Plan of                                       single economic entity in
     Washington                                           negotiations over pricing and
10
                                                          other contract terms; the relevant
11                                                        geographic market in this case;
                                                          negotiation between Franciscan
12                                                        and payers before and after the
                                                          Kitsap Transactions; the
13                                                        competitive effects of the Kitsap
14                                                        Transactions.
     Representative of         To be determined through   The extent to which payers view
15   United Healthcare         discovery                  Franciscan and TDC to be a
                                                          single economic entity in
16                                                        negotiations over pricing and
                                                          other contract terms; the relevant
17                                                        geographic market in this case;
18                                                        negotiation between Franciscan
                                                          and payers before and after the
19                                                        Kitsap Transactions; the
                                                          competitive effects of the Kitsap
20                                                        Transactions.
     Representative of Cigna   To be determined through   The extent to which payers view
21
     Health Insurance          discovery                  Franciscan and TDC to be a
22                                                        single economic entity in
                                                          negotiations over pricing and
23                                                        other contract terms; the relevant
                                                          geographic market in this case;
24                                                        negotiation between Franciscan
                                                          and payers before and after the
25
                                                          Kitsap Transactions; the
26                                                        competitive effects of the Kitsap
                                                          Transactions.
27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 3
     No. 3:17-cv-05690-BHS
                                                                     1000 SECOND AVENUE, SUITE 3500
                                                                     SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 41 of 85



 1   Name                     Contact Information               Subjects of Information
     Representative of        To be determined through          The extent to which payers view
 2   Regence Blue Shield      discovery                         Franciscan and TDC to be a
 3                                                              single economic entity in
                                                                negotiations over pricing and
 4                                                              other contract terms; the relevant
                                                                geographic market in this case;
 5                                                              negotiation between Franciscan
                                                                and payers before and after the
 6
                                                                Kitsap Transactions; the
 7                                                              competitive effects of the Kitsap
                                                                Transactions.
 8   Representative of        c/o Steve Anderson                TDC’s and WSO’s access to the
     HealthTrust Purchasing   Anderson & Reynolds PLC           HealthTrust Purchasing Group.
 9   Group, L.P.              120 30th Avenue North
                              Nashville, TN 37203
10
                              Tel: 615-942-1700
11                            sanderson@andersonreynolds.com
     Representative of        To be determined through       The use of PSAs by hospital
12   Swedish Medical          discovery                      systems; whether hospitals view
     Center                                                  PSAs as the functional
13                                                           equivalent of employment;
14                                                           healthcare providers’ plans to
                                                             enter and/or expand their
15                                                           presence in and around the
                                                             Kitsap area; the relevant
16                                                           geographic market in this case;
                                                             the degree to which providers in
17                                                           Seattle, Tacoma, and elsewhere
18                                                           compete for patients and referrals
                                                             in the Kitsap area; the degree to
19                                                           which patients residing in the
                                                             Kitsap area are willing to travel
20                                                           to see healthcare providers in
                                                             Seattle, Tacoma, and elsewhere;
21
                                                             compensation of physicians in
22                                                           and around the Kitsap area;
                                                             efforts to recruit and retain
23                                                           physicians in the Kitsap area.

24

25

26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 4
     No. 3:17-cv-05690-BHS
                                                                           1000 SECOND AVENUE, SUITE 3500
                                                                           SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 42 of 85



 1   Name                   Contact Information          Subjects of Information
     Representative of      To be determined through     The use of PSAs by hospital
 2   Providence             discovery                    systems; whether hospitals view
 3                                                       PSAs as the functional
                                                         equivalent of employment;
 4                                                       healthcare providers’ plans to
                                                         enter and/or expand their
 5                                                       presence in and around the
                                                         Kitsap area; the relevant
 6
                                                         geographic market in this case;
 7                                                       the degree to which providers in
                                                         Seattle, Tacoma, and elsewhere
 8                                                       compete for patients and referrals
                                                         in the Kitsap area; the degree to
 9                                                       which patients residing in the
                                                         Kitsap area are willing to travel
10
                                                         to see healthcare providers in
11                                                       Seattle, Tacoma, and elsewhere;
                                                         compensation of physicians in
12                                                       and around the Kitsap area;
                                                         efforts to recruit and retain
13                                                       physicians in the Kitsap area.
14   Representative of      To be determined through     The use of PSAs by hospital
     Multicare              discovery                    systems; whether hospitals view
15                                                       PSAs as the functional
                                                         equivalent of employment;
16                                                       healthcare providers’ plans to
                                                         enter and/or expand their
17                                                       presence in and around the
18                                                       Kitsap area; the relevant
                                                         geographic market in this case;
19                                                       the degree to which providers in
                                                         Seattle, Tacoma, and elsewhere
20                                                       compete for patients and referrals
                                                         in the Kitsap area; the degree to
21                                                       which patients residing in the
22                                                       Kitsap area are willing to travel
                                                         to see healthcare providers in
23                                                       Seattle, Tacoma, and elsewhere;
                                                         compensation of physicians in
24                                                       and around the Kitsap area;
                                                         efforts to recruit and retain
25
                                                         physicians in the Kitsap area.
26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 5
     No. 3:17-cv-05690-BHS
                                                                    1000 SECOND AVENUE, SUITE 3500
                                                                    SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 43 of 85



 1   Name                     Contact Information        Subjects of Information
     Peter O’Connor,          c/o Mitchell Raup          Franciscan’s efforts to recruit
 2   Chief Operating          Polsinelli PC              and retain physicians in the
 3   Officer, Franciscan      1401 Eye Street NW         Kitsap area; Franciscan’s role in
     Medical Group            Washington, DC 20005       setting the operating budget for
 4                            Tel: 202-626-8352          TDC; the compensation of
                              mraup@polsinelli.com       Franciscan and TDC doctors;
 5                                                       Franciscan’s perception of the
                                                         financial positions of TDC and
 6
                                                         WSO prior to the Kitsap
 7                                                       Transactions; Franciscan’s
                                                         reasons for entering into the
 8                                                       Kitsap Transactions; quality and
                                                         efficiency improvements
 9                                                       resulting from the Kitsap
                                                         Transactions.
10
     Dhyan Lal,               c/o Mitchell D. Raup       Franciscan’s negotiation with
11   VP of Network Strategy   Polsinelli PC              payers; the terms of Franciscan’s
     and Contracting,         1401 Eye Street NW         contracts with payers;
12   CHI Franciscan Health    Washington, DC 20005       Franciscan’s plans to enter into
                              Tel: 202-626-8352          value-based contracts with
13                            mraup@polsinelli.com       payers; Franciscan’s willingness
14                                                       to accommodate payer concerns
                                                         about the financial impact of the
15                                                       Kitsap Transactions; the effect of
                                                         the Kitsap Transactions on
16                                                       Franciscan’s negotiations with
                                                         payers.
17

18

19

20

21

22

23

24

25

26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 6
     No. 3:17-cv-05690-BHS
                                                                    1000 SECOND AVENUE, SUITE 3500
                                                                    SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 44 of 85



 1   Name                       Contact Information      Subjects of Information
     David Schultz,             c/o Mitchell D. Raup     The rationale for the Kitsap
 2   Market President,          Polsinelli PC            Transactions; the structure of the
 3   Peninsula Region,          1401 Eye Street NW       Kitsap Transactions; the financial
     CHI Franciscan Health      Washington, DC 20005     position of TDC and WSO
 4                              Tel: 202-626-8352        leading up to the Kitsap
                                mraup@polsinelli.com     Transactions; WSO’s
 5                                                       consideration of other transaction
                                                         options before its transaction
 6
                                                         with Franciscan; the
 7                                                       compensation of TDC and WSO
                                                         doctors under the terms of Kitsap
 8                                                       Transactions; improvements in
                                                         efficiency and utilization
 9                                                       resulting from the Kitsap
                                                         Transactions; Franciscan’s
10
                                                         assumption of financial risk for
11                                                       TDC and WSO through the
                                                         Kitsap Transactions; the effect of
12                                                       ERDs on TDC physicians’
                                                         practices.
13   Michael Fitzgerald,        c/o Mitchell D. Raup     The financial terms of the Kitsap
14   Chief Financial Officer,   Polsinelli PC            Transactions; improvements in
     Franciscan Health          1401 Eye Street NW       efficiency, quality, and
15   System                     Washington, DC 20005     utilization resulting from the
                                Tel: 202-626-8352        Kitsap Transactions; the
16                              mraup@polsinelli.com     negotiation of the Kitsap
                                                         Transactions; the business
17                                                       reasons for the Kitsap
18                                                       Transactions; Franciscan’s
                                                         perception of the financial
19                                                       positions of TDC and WSO prior
                                                         to the Kitsap Transactions;
20                                                       TDC’s consideration of other
                                                         transaction options before its
21                                                       transaction with Franciscan;
22                                                       competition between providers in
                                                         the Kitsap area and providers in
23                                                       Seattle, Tacoma, and elsewhere.
     Matt Wheelus,              c/o Mitchell D. Raup     Franciscan’s operational
24   Chief Operating            Polsinelli PC            performance meetings with TDC
     Officer, Harrison          1401 Eye Street NW       physicians.
25
     Medical Center             Washington, DC 20005
26                              Tel: 202-626-8352
                                mraup@polsinelli.com
27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 7
     No. 3:17-cv-05690-BHS
                                                                    1000 SECOND AVENUE, SUITE 3500
                                                                    SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 45 of 85



 1   Name                     Contact Information        Subjects of Information
     Linda Guay,              c/o Mitchell D. Raup       Efforts to improve access to
 2   Associate VP of          Polsinelli PC              electronic records generated by
 3   Laboratory Services,     1401 Eye Street NW         TDC’s laboratory.
     Franciscan Health        Washington, DC 20005
 4   System                   Tel: 202-626-8352
                              mraup@polsinelli.com
 5   Tracy Bradfield,         c/o Mitchell D. Raup       Efforts to improve access to
     Division Director of     Polsinelli PC              electronic records generated by
 6
     Laboratory Services,     1401 Eye Street NW         TDC’s laboratory.
 7   Franciscan Health        Washington, DC 20005
     System                   Tel: 202-626-8352
 8                            mraup@polsinelli.com
     Dr. Dean Field,          c/o Mitchell D. Raup       Franciscan’s electronic medical
 9   Vice President of        Polsinelli PC              records systems.
10   Informatics &            1401 Eye Street NW
     Operations, Franciscan   Washington, DC 20005
11   Health System            Tel: 202-626-8352
                              mraup@polsinelli.com
12   Jay Bohreer,             c/o Mitchell D. Raup       TDC physicians’ access to
     Executive Director,      Polsinelli PC              Franciscan’s medical
13   Harrison Health          1401 Eye Street NW         recordkeeping system.
14   Partners                 Washington, DC 20005
                              Tel: 202-626-8352
15                            mraup@polsinelli.com
     Anthony Dorsch,          c/o Mitchell D. Raup       Integration between TDC and
16   VP of Operations and     Polsinelli PC              Franciscan; the payer mix for
     Finance, Franciscan      1401 Eye Street NW         services performed by TDC and
17
     Medical Group            Washington, DC 20005       FMG physicians.
18                            Tel: 202-626-8352
                              mraup@polsinelli.com
19   Bob Cross,               c/o Mitchell D. Raup       Negotiation of the 2016
     Vice President,          Polsinelli PC              agreements between Franciscan
20   Strategic Growth and     1401 Eye Street NW         and TDC and WSO.
     Development,             Washington, DC 20005
21
     Franciscan Health        Tel: 202-626-8352
22   System                   mraup@polsinelli.com

23

24

25

26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 8
     No. 3:17-cv-05690-BHS
                                                                    1000 SECOND AVENUE, SUITE 3500
                                                                    SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 46 of 85



 1   Name                    Contact Information             Subjects of Information
     Thomas A. Kruse,        c/o Mitchell D. Raup            Negotiation of the 2016
 2   Chief Strategy,         Polsinelli PC                   agreements between Franciscan
 3   Integration and         1401 Eye Street NW              and TDC and WSO; Franciscan’s
     Innovation Officer,     Washington, DC 20005            reasons for structuring TDC
 4   Franciscan Health       Tel: 202-626-8352               acquisition as a PSA; changes to
     System                  mraup@polsinelli.com            TDC’s payer mix post-
 5                                                           transaction; the effects of the
                                                             transaction on physician
 6
                                                             recruitment and retention; the
 7                                                           likely consequences for the
                                                             provision of healthcare in the
 8                                                           Kitsap area had the Kitsap
                                                             Transactions not occurred;
 9                                                           efficiencies and synergies
                                                             resulting from the Kitsap
10
                                                             Transactions.
11   Dr. Michael Marshall,   c/o Mitchell D. Raup            Negotiation of the 2016
     President and Chief     Polsinelli PC                   agreements between Franciscan
12   Medical Officer,        1401 Eye Street NW              and TDC and WSO.
     Franciscan Medical      Washington, DC 20005
13   Group                   Tel: 202-626-8352
14                           mraup@polsinelli.com
     Jay Burghart,           c/o Doug Ross                   TDC’s financial and physician
15   Executive Director,     Davis Wright Tremaine LLP       retention challenges leading up
     The Doctors Clinic      1201 Third Avenue, Suite 2200   to the transaction with
16                           Seattle, WA 98101-3045          Franciscan; TDC’s decision to
                             Tel: 206-622-3150               pursue a PSA model with
17                           douglasross@dwt.com             Franciscan; TDC’s efforts to
18                                                           recruit and retain physicians;
                                                             compensation of TDC’s
19                                                           physicians; the payer mix for
                                                             services performed by TDC
20                                                           before and after the transaction
                                                             with Franciscan; TDC’s financial
21
                                                             and operational performance
22                                                           before and after the transaction
                                                             with Franciscan.
23

24

25

26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 9
     No. 3:17-cv-05690-BHS
                                                                       1000 SECOND AVENUE, SUITE 3500
                                                                       SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 47 of 85



 1   Name                       Contact Information             Subjects of Information
     Brian Chandler,            c/o Doug Ross                   TDC’s financial and physician
 2   Chief Financial Officer,   Davis Wright Tremaine LLP       retention challenges leading up
 3   The Doctors Clinic         1201 Third Avenue, Suite 2200   to the transaction with
                                Seattle, WA 98101-3045          Franciscan; TDC’s decision to
 4                              Tel: 206-622-3150               pursue a PSA model with
                                douglasross@dwt.com             Franciscan; TDC’s efforts to
 5                                                              recruit and retain physicians;
                                                                compensation of TDC’s
 6
                                                                physicians; the payer mix for
 7                                                              services performed by TDC
                                                                before and after the transaction
 8                                                              with Franciscan; TDC’s financial
                                                                and operational performance
 9                                                              before and after the transaction
                                                                with Franciscan.
10
     Randall Moeller,           c/o Doug Ross                   Integration between TDC and
11   President, physician,      Davis Wright Tremaine LLP       Franciscan; TDC’s financial and
     The Doctors Clinic         1201 Third Avenue, Suite 2200   physician retention challenges
12                              Seattle, WA 98101-3045          leading up to the transaction with
                                Tel: 206-622-3150               Franciscan; TDC’s decision to
13                              douglasross@dwt.com             pursue a PSA model with
14                                                              Franciscan; TDC’s efforts to
                                                                recruit and retain physicians;
15                                                              compensation of TDC’s
                                                                physicians; TDC’s electronic
16                                                              health record.
     Gregory Hoisington,        c/o Doug Ross                   TDC’s financial and physician
17   Chief Medical Officer,     Davis Wright Tremaine LLP       retention challenges leading up
18   physician, The Doctors     1201 Third Avenue, Suite 2200   to the transaction with
     Clinic                     Seattle, WA 98101-3045          Franciscan; TDC’s decision to
19                              Tel: 206-622-3150               pursue a PSA model with
                                douglasross@dwt.com             Franciscan; TDC’s efforts to
20                                                              recruit and retain physicians;
                                                                compensation of TDC’s
21
                                                                physicians; TDC’s electronic
22                                                              health record.
     Jeff Goddard,              c/o Doug Ross                   TDC’s information technology
23   Information                Davis Wright Tremaine LLP       systems before and after TDC
     Technology Manager,        1201 Third Avenue, Suite 2200   became part of the Franciscan
24   The Doctors Clinic         Seattle, WA 98101-3045          system.
                                Tel: 206-622-3150
25
                                douglasross@dwt.com
26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 10
     No. 3:17-cv-05690-BHS
                                                                           1000 SECOND AVENUE, SUITE 3500
                                                                           SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 48 of 85



 1   Name                     Contact Information             Subjects of Information
     Bradley T. Anderson,     c/o Doug Ross                   TDC’s ability to recruit and
 2   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 3   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
 4                            Tel: 206-622-3150
                              douglasross@dwt.com
 5   Kittredge Baldwin,       c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 6
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
 7                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
 8                            douglasross@dwt.com
     Arunas Banionis,         c/o Doug Ross                   TDC’s ability to recruit and
 9   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
10   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
11                            Tel: 206-622-3150
                              douglasross@dwt.com
12   John Banzer,             c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
13   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
14                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
15                            douglasross@dwt.com
     James Bates,             c/o Doug Ross                   TDC’s ability to recruit and
16   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
17
                              Seattle, WA 98101-3045          Kitsap area generally.
18                            Tel: 206-622-3150
                              douglasross@dwt.com
19   Jack Birnbaum,           c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
20   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
21
                              Tel: 206-622-3150
22                            douglasross@dwt.com
     Yoon Cho,                c/o Doug Ross                   TDC’s ability to recruit and
23   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
24                            Seattle, WA 98101-3045          Kitsap area generally.
25                            Tel: 206-622-3150
                              douglasross@dwt.com
26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 11
     No. 3:17-cv-05690-BHS
                                                                         1000 SECOND AVENUE, SUITE 3500
                                                                         SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 49 of 85



 1   Name                     Contact Information             Subjects of Information
     Jenny Chow,              c/o Doug Ross                   TDC’s ability to recruit and
 2   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 3   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
 4                            Tel: 206-622-3150
                              douglasross@dwt.com
 5   Glen Christen,           c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 6
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
 7                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
 8                            douglasross@dwt.com
     Kelli Chung,             c/o Doug Ross                   TDC’s ability to recruit and
 9   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
10   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
11                            Tel: 206-622-3150
                              douglasross@dwt.com
12   Tiffin Clegg,            c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
13   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
14                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
15                            douglasross@dwt.com
     John Corrales-Diaz,      c/o Doug Ross                   TDC’s ability to recruit and
16   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
17
                              Seattle, WA 98101-3045          Kitsap area generally.
18                            Tel: 206-622-3150
                              douglasross@dwt.com
19   Erin Dawson,             c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
20   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
21
                              Tel: 206-622-3150
22                            douglasross@dwt.com
     Angela Diamond,          c/o Doug Ross                   TDC’s ability to recruit and
23   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
24                            Seattle, WA 98101-3045          Kitsap area generally.
25                            Tel: 206-622-3150
                              douglasross@dwt.com
26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 12
     No. 3:17-cv-05690-BHS
                                                                         1000 SECOND AVENUE, SUITE 3500
                                                                         SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 50 of 85



 1   Name                     Contact Information             Subjects of Information
     Sally Fleischman,        c/o Doug Ross                   TDC’s ability to recruit and
 2   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 3   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
 4                            Tel: 206-622-3150
                              douglasross@dwt.com
 5   Joel Frazier,            c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 6
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
 7                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
 8                            douglasross@dwt.com
     Daniel Frum,             c/o Doug Ross                   TDC’s ability to recruit and
 9   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
10   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
11                            Tel: 206-622-3150
                              douglasross@dwt.com
12   Todd Garvin,             c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
13   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
14                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
15                            douglasross@dwt.com
     Karl Hadley,             c/o Doug Ross                   TDC’s ability to recruit and
16   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
17
                              Seattle, WA 98101-3045          Kitsap area generally.
18                            Tel: 206-622-3150
                              douglasross@dwt.com
19   William Hall,            c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
20   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
21
                              Tel: 206-622-3150
22                            douglasross@dwt.com
     Syeda Hamadani,          c/o Doug Ross                   TDC’s ability to recruit and
23   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
24                            Seattle, WA 98101-3045          Kitsap area generally.
25                            Tel: 206-622-3150
                              douglasross@dwt.com
26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 13
     No. 3:17-cv-05690-BHS
                                                                         1000 SECOND AVENUE, SUITE 3500
                                                                         SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 51 of 85



 1   Name                     Contact Information             Subjects of Information
     Christina Hardaway,      c/o Doug Ross                   TDC’s ability to recruit and
 2   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 3   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
 4                            Tel: 206-622-3150
                              douglasross@dwt.com
 5   Frank Haydu,             c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 6
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
 7                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
 8                            douglasross@dwt.com
     Michael Hegewald,        c/o Doug Ross                   TDC’s ability to recruit and
 9   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
10   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
11                            Tel: 206-622-3150
                              douglasross@dwt.com
12   Jenifer Henderson,       c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
13   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
14                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
15                            douglasross@dwt.com
     Margaret Jain,           c/o Doug Ross                   TDC’s ability to recruit and
16   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
17
                              Seattle, WA 98101-3045          Kitsap area generally.
18                            Tel: 206-622-3150
                              douglasross@dwt.com
19   Matthew Johnson,         c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
20   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
21
                              Tel: 206-622-3150
22                            douglasross@dwt.com
     Craig Karr,              c/o Doug Ross                   TDC’s ability to recruit and
23   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
24                            Seattle, WA 98101-3045          Kitsap area generally.
25                            Tel: 206-622-3150
                              douglasross@dwt.com
26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 14
     No. 3:17-cv-05690-BHS
                                                                         1000 SECOND AVENUE, SUITE 3500
                                                                         SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 52 of 85



 1   Name                     Contact Information             Subjects of Information
     Daniel Keech,            c/o Doug Ross                   TDC’s ability to recruit and
 2   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 3   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
 4                            Tel: 206-622-3150
                              douglasross@dwt.com
 5   Timothy Kennedy,         c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 6
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
 7                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
 8                            douglasross@dwt.com
     Kurt Klussmann,          c/o Doug Ross                   TDC’s ability to recruit and
 9   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
10   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
11                            Tel: 206-622-3150
                              douglasross@dwt.com
12   Ben Kuharich,            c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
13   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
14                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
15                            douglasross@dwt.com
     Uyen Lee,                c/o Doug Ross                   TDC’s ability to recruit and
16   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
17
                              Seattle, WA 98101-3045          Kitsap area generally.
18                            Tel: 206-622-3150
                              douglasross@dwt.com
19   Amy Li,                  c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
20   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
21
                              Tel: 206-622-3150
22                            douglasross@dwt.com
     Melissa Lo,              c/o Doug Ross                   TDC’s ability to recruit and
23   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
24                            Seattle, WA 98101-3045          Kitsap area generally.
25                            Tel: 206-622-3150
                              douglasross@dwt.com
26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 15
     No. 3:17-cv-05690-BHS
                                                                         1000 SECOND AVENUE, SUITE 3500
                                                                         SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 53 of 85



 1   Name                     Contact Information             Subjects of Information
     Roger Ludwig, Jr.,       c/o Doug Ross                   TDC’s ability to recruit and
 2   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 3   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
 4                            Tel: 206-622-3150
                              douglasross@dwt.com
 5   Michael McCord,          c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 6
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
 7                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
 8                            douglasross@dwt.com
     Julie McMillan,          c/o Doug Ross                   TDC’s ability to recruit and
 9   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
10   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
11                            Tel: 206-622-3150
                              douglasross@dwt.com
12   Jonathan Mendelsohn,     c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
13   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
14                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
15                            douglasross@dwt.com
     Rajeev Misra,            c/o Doug Ross                   TDC’s ability to recruit and
16   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
17
                              Seattle, WA 98101-3045          Kitsap area generally.
18                            Tel: 206-622-3150
                              douglasross@dwt.com
19   Marc Mitchell,           c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
20   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
21
                              Tel: 206-622-3150
22                            douglasross@dwt.com
     Adam Norwood,            c/o Doug Ross                   TDC’s ability to recruit and
23   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
24                            Seattle, WA 98101-3045          Kitsap area generally.
25                            Tel: 206-622-3150
                              douglasross@dwt.com
26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 16
     No. 3:17-cv-05690-BHS
                                                                         1000 SECOND AVENUE, SUITE 3500
                                                                         SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 54 of 85



 1   Name                     Contact Information             Subjects of Information
     Young-ki Paik,           c/o Doug Ross                   TDC’s ability to recruit and
 2   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 3   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
 4                            Tel: 206-622-3150
                              douglasross@dwt.com
 5   Ingela Pezzolesi,        c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
 6
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
 7                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
 8                            douglasross@dwt.com
     Wendy Pierce,            c/o Doug Ross                   TDC’s ability to recruit and
 9   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
10   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
11                            Tel: 206-622-3150
                              douglasross@dwt.com
12   Christopher Rankin,      c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
13   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
14                            Seattle, WA 98101-3045          Kitsap area generally.
                              Tel: 206-622-3150
15                            douglasross@dwt.com
     Scott Reichard,          c/o Doug Ross                   TDC’s ability to recruit and
16   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
17
                              Seattle, WA 98101-3045          Kitsap area generally.
18                            Tel: 206-622-3150
                              douglasross@dwt.com
19   Preston Rice,            c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
20   Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
                              Seattle, WA 98101-3045          Kitsap area generally.
21
                              Tel: 206-622-3150
22                            douglasross@dwt.com
     Spencer Root,            c/o Doug Ross                   TDC’s ability to recruit and
23   physician, The Doctors   Davis Wright Tremaine LLP       retain physicians; recruitment
     Clinic                   1201 Third Avenue, Suite 2200   and retention of physicians in the
24                            Seattle, WA 98101-3045          Kitsap area generally.
25                            Tel: 206-622-3150
                              douglasross@dwt.com
26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 17
     No. 3:17-cv-05690-BHS
                                                                         1000 SECOND AVENUE, SUITE 3500
                                                                         SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 55 of 85



 1   Name                    Contact Information             Subjects of Information
     Robert Rubenstein,      c/o Doug Ross                   TDC’s ability to recruit and
 2   physician, The Doctors  Davis Wright Tremaine LLP       retain physicians; recruitment
 3   Clinic                  1201 Third Avenue, Suite 2200   and retention of physicians in the
                             Seattle, WA 98101-3045          Kitsap area generally.
 4                           Tel: 206-622-3150
                             douglasross@dwt.com
 5   Lynn Sudduth,           c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors Davis Wright Tremaine LLP        retain physicians; recruitment
 6
     Clinic                  1201 Third Avenue, Suite 2200   and retention of physicians in the
 7                           Seattle, WA 98101-3045          Kitsap area generally.
                             Tel: 206-622-3150
 8                           douglasross@dwt.com
     Robert Sudduth,         c/o Doug Ross                   TDC’s ability to recruit and
 9   physician, The Doctors Davis Wright Tremaine LLP        retain physicians; recruitment
10   Clinic                  1201 Third Avenue, Suite 2200   and retention of physicians in the
                             Seattle, WA 98101-3045          Kitsap area generally.
11                           Tel: 206-622-3150
                             douglasross@dwt.com
12   Oanh Truong,            c/o Doug Ross                   TDC’s ability to recruit and
     physician, The Doctors Davis Wright Tremaine LLP        retain physicians; recruitment
13   Clinic                  1201 Third Avenue, Suite 2200   and retention of physicians in the
14                           Seattle, WA 98101-3045          Kitsap area generally.
                             Tel: 206-622-3150
15                           douglasross@dwt.com
     John West,              c/o Doug Ross                   TDC’s ability to recruit and
16   physician, The Doctors Davis Wright Tremaine LLP        retain physicians; recruitment
     Clinic                  1201 Third Avenue, Suite 2200   and retention of physicians in the
17
                             Seattle, WA 98101-3045          Kitsap area generally.
18                           Tel: 206-622-3150
                             douglasross@dwt.com
19   Dr. Marina Cheng,       149 Lilly Rd. NE                TDC’s ability to recruit and
     former physician of The Olympia, WA 98506               retain physicians; recruitment
20   Doctors Clinic                                          and retention of physicians in the
                                                             Kitsap area generally.
21
     Dr. Jeffrey Bernstein,  1145 Broadway                   TDC’s ability to recruit and
22   former physician of The Seattle, WA 98122               retain physicians; recruitment
     Doctors Clinic                                          and retention of physicians in the
23                                                           Kitsap area generally.
     Dr. Mark Hainer,        7218 Tobermory Circle SW Port   TDC’s ability to recruit and
24   former physician of The Orchard, WA 98367               retain physicians; recruitment
25   Doctors Clinic                                          and retention of physicians in the
                                                             Kitsap area generally.
26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 18
     No. 3:17-cv-05690-BHS
                                                                        1000 SECOND AVENUE, SUITE 3500
                                                                        SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 56 of 85



 1   Name                    Contact Information           Subjects of Information
     Dr. Stephen Reichly,    598 Paulson Road NE           TDC’s ability to recruit and
 2   former physician of The Poulsbo, WA 98370             retain physicians; recruitment
 3   Doctors Clinic                                        and retention of physicians in the
                                                           Kitsap area generally.
 4   Dr. Peter Lehman,       19319 7th Ave. NE, #114       TDC’s ability to recruit and
     former physician of The Poulsbo, WA 98370             retain physicians; recruitment
 5   Doctors Clinic                                        and retention of physicians in the
                                                           Kitsap area generally.
 6
     Dr. Andrea Chymiy,      19980 10th Ave. NE, #202      TDC’s ability to recruit and
 7   former physician of The Poulsbo, WA 98370             retain physicians; recruitment
     Doctors Clinic                                        and retention of physicians in the
 8                                                         Kitsap area generally.
     Dr. Marie Matty,        19980 10th Ave. NE, #202      TDC’s ability to recruit and
 9   former physician of The Poulsbo, WA 98370             retain physicians; recruitment
10   Doctors Clinic                                        and retention of physicians in the
                                                           Kitsap area generally.
11   Dr. Charles Nelson,     945 Hildebrand Ln., #100      TDC’s ability to recruit and
     former physician of The Bainbridge Island, WA 98110   retain physicians; recruitment
12   Doctors Clinic                                        and retention of physicians in the
                                                           Kitsap area generally.
13
     Dr. Robert Hurlow,      945 Hildebrand Ln., #100      TDC’s ability to recruit and
14   former physician of The Bainbridge Island, WA 98110   retain physicians; recruitment
     Doctors Clinic                                        and retention of physicians in the
15                                                         Kitsap area generally.
     Dr. Maureen Koval,      945 Hildebrand Ln., #100      TDC’s ability to recruit and
16   former physician of The Bainbridge Island, WA 98110   retain physicians; recruitment
     Doctors Clinic                                        and retention of physicians in the
17
                                                           Kitsap area generally.
18   Dr. Thomas Monk,        945 Hildebrand Ln., #100      TDC’s ability to recruit and
     former physician of The Bainbridge Island, WA 98110   retain physicians; recruitment
19   Doctors Clinic                                        and retention of physicians in the
                                                           Kitsap area generally.
20   Dr. Sarah Rice,         945 Hildebrand Ln., #100      TDC’s ability to recruit and
21   former physician of The Bainbridge Island, WA 98110   retain physicians; recruitment
     Doctors Clinic                                        and retention of physicians in the
22                                                         Kitsap area generally.
     Dr. Diana Levinsohn,    19917 7th Ave. NE, #203       TDC’s ability to recruit and
23   former physician of The Poulsbo, WA 98370             retain physicians; recruitment
     Doctors Clinic                                        and retention of physicians in the
24
                                                           Kitsap area generally.
25   Dr. Nels Sampatacos,    904 7th Avenue                TDC’s ability to recruit and
     former physician of The Seattle, WA 98104             retain physicians; recruitment
26   Doctors Clinic                                        and retention of physicians in the
                                                           Kitsap area generally.
27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 19
     No. 3:17-cv-05690-BHS
                                                                      1000 SECOND AVENUE, SUITE 3500
                                                                      SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 57 of 85



 1   Name                    Contact Information              Subjects of Information
     Dr. Amrit Sandhu,       16850 SE 272nd St., Ste. 100     TDC’s ability to recruit and
 2   former physician of The Covington, WA, 98042             retain physicians; recruitment
 3   Doctors Clinic                                           and retention of physicians in the
                                                              Kitsap area generally.
 4   Dr. Patricia Burkhart,  c/o Mitchell Raup                TDC’s ability to recruit and
     former physician of The Polsinelli PC                    retain physicians; recruitment
 5   Doctors Clinic,         1401 Eye Street NW               and retention of physicians in the
     currently Franciscan    Washington, DC 20005             Kitsap area generally.
 6
     Medical Group           Tel: 202-626-8352
 7                           mraup@polsinelli.com
     Dr. David Chang,        965 Wilson Blvd.                 TDC’s ability to recruit and
 8   former physician of The El Dorado, CA 95762              retain physicians; recruitment
     Doctors Clinic                                           and retention of physicians in the
 9                                                            Kitsap area generally.
10   Dr. Jacob Hodge,        4801 West 81st St., Suite 108    TDC’s ability to recruit and
     former physician of The Bloomington, MN 55437            retain physicians; recruitment
11   Doctors Clinic                                           and retention of physicians in the
                                                              Kitsap area generally.
12   Dr. Ravindra Ganesh,    Mayo Clinic                      TDC’s ability to recruit and
     former physician of The 600 Hennepin Ave. Minneapolis,   retain physicians; recruitment
13   Doctors Clinic          MN 55403                         and retention of physicians in the
14                                                            Kitsap area generally.
     Dr. Brian Wicks,        c/o Doug Ross                    TDC’s ability to recruit and
15   former physician of The Davis Wright Tremaine LLP        retain physicians; recruitment
     Doctors Clinic          1201 Third Avenue, Suite 2200    and retention of physicians in the
16                           Seattle, WA 98101-3045           Kitsap area generally.
                             Tel: 206-622-3150
17
                             douglasross@dwt.com
18   Dr. Mary Maier,         9495 SW Locust St., Suite A      TDC’s ability to recruit and
     former physician of The Portland, OR 97223               retain physicians; recruitment
19   Doctors Clinic                                           and retention of physicians in the
                                                              Kitsap area generally.
20   Dr. Todd Jones,         c/o Mitchell Raup                TDC’s ability to recruit and
21   former physician of The Polsinelli PC                    retain physicians; recruitment
     Doctors Clinic,         1401 Eye Street NW               and retention of physicians in the
22   currently Franciscan    Washington, DC 20005             Kitsap area generally.
     Medical Group           Tel: 202-626-8352
23                           mraup@polsinelli.com
     Dr. Courtenay Havers,   c/o Mitchell Raup                TDC’s ability to recruit and
24
     former physician of The Polsinelli PC                    retain physicians; recruitment
25   Doctors Clinic,         1401 Eye Street NW               and retention of physicians in the
     currently Franciscan    Washington, DC 20005             Kitsap area generally.
26   Medical Group           Tel: 202-626-8352
                             mraup@polsinelli.com
27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 20
     No. 3:17-cv-05690-BHS
                                                                         1000 SECOND AVENUE, SUITE 3500
                                                                         SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 58 of 85



 1   Name                     Contact Information        Subjects of Information
     Dr. Gregory Duff,        c/o Mitchell Raup          WSO’s financial situation prior
 2   Member of WestSound      Polsinelli PC              to the WSO Transaction; WSO’s
 3   Orthopaedics,            1401 Eye Street NW         negotiations with payers prior to
     Employee of Franciscan   Washington, DC 20005       the WSO Transaction; WSO’s
 4   Medical Group            Tel: 202-626-8352          consideration and exploration of
                              mraup@polsinelli.com       alternatives to the WSO
 5                                                       transaction; the negotiations of
                                                         the WSO Transaction with
 6
                                                         Franciscan; impact of this
 7                                                       lawsuit on orthopedic care in the
                                                         Kitsap area.
 8   Dr. Dawson Brown,        c/o Mitchell Raup          WSO’s financial situation prior
     Member of WestSound      Polsinelli PC              to the WSO Transaction; WSO’s
 9   Orthopaedics,            1401 Eye Street NW         negotiations with payers prior to
     Employee of Franciscan   Washington, DC 20005       the WSO Transaction; WSO’s
10
     Medical Group            Tel: 202-626-8352          consideration and exploration of
11                            mraup@polsinelli.com       alternatives to the WSO
                                                         transaction; the negotiations of
12                                                       the WSO Transaction with
                                                         Franciscan; impact of this
13                                                       lawsuit on orthopedic care in the
14                                                       Kitsap area.
     Dr. Brad Watters,        c/o Mitchell Raup          WSO’s financial situation prior
15   Member of WestSound      Polsinelli PC              to the WSO Transaction; WSO’s
     Orthopaedics,            1401 Eye Street NW         negotiations with payers prior to
16   Employee of Franciscan   Washington, DC 20005       the WSO Transaction; WSO’s
     Medical Group            Tel: 202-626-8352          consideration and exploration of
17                            mraup@polsinelli.com       alternatives to the WSO
18                                                       transaction; the negotiations of
                                                         the WSO Transaction with
19                                                       Franciscan; impact of this
                                                         lawsuit on orthopedic care in the
20                                                       Kitsap area.
     Dr. Kenneth R.           c/o Mitchell Raup          WSO’s financial situation prior
21
     Koskella                 Polsinelli PC              to the WSO Transaction; WSO’s
22   Member of WestSound      1401 Eye Street NW         negotiations with payers prior to
     Orthopaedics,            Washington, DC 20005       the WSO Transaction; WSO’s
23   Employee of Franciscan   Tel: 202-626-8352          consideration and exploration of
     Medical Group            mraup@polsinelli.com       alternatives to the WSO
24                                                       transaction; the negotiations of
                                                         the WSO Transaction with
25
                                                         Franciscan; impact of this
26                                                       lawsuit on orthopedic care in the
                                                         Kitsap area.
27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 21
     No. 3:17-cv-05690-BHS
                                                                    1000 SECOND AVENUE, SUITE 3500
                                                                    SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 59 of 85



 1   Name                      Contact Information                 Subjects of Information
     Dr. Erin P. Moyer         c/o Mitchell Raup                   WSO’s financial situation prior
 2   Member of WestSound       Polsinelli PC                       to the WSO Transaction; WSO’s
 3   Orthopaedics,             1401 Eye Street NW                  negotiations with payers prior to
     Employee of Franciscan    Washington, DC 20005                the WSO Transaction; WSO’s
 4   Medical Group             Tel: 202-626-8352                   consideration and exploration of
                               mraup@polsinelli.com                alternatives to the WSO
 5                                                                 transaction; the negotiations of
                                                                   the WSO Transaction with
 6
                                                                   Franciscan; impact of this
 7                                                                 lawsuit on orthopedic care in the
                                                                   Kitsap area.
 8   Dr. Stacee M.             c/o Mitchell Raup                   WSO’s financial situation prior
     Kessinger                 Polsinelli PC                       to the WSO Transaction; WSO’s
 9   Member of WestSound       1401 Eye Street NW                  negotiations with payers prior to
     Orthopaedics,             Washington, DC 20005                the WSO Transaction; WSO’s
10
     Employee of Franciscan    Tel: 202-626-8352                   consideration and exploration of
11   Medical Group             mraup@polsinelli.com                alternatives to the WSO
                                                                   transaction; the negotiations of
12                                                                 the WSO Transaction with
                                                                   Franciscan; impact of this
13                                                                 lawsuit on orthopedic care in the
14                                                                 Kitsap area.
     Megan McDermaid,          19436 Willet Lane NE                WSO’s financial situation prior
15   Business Manager prior    Poulsbo, WA 98370                   to the WSO Transaction.
     to the WSO Transaction    Tel: 360-649-4244
16   Larry Hurley,             Larry@hearthstonecpa.com            WSO’s financial situation prior
     former Accountant,                                            to the WSO Transaction.
17
     WestSound
18   Orthopaedics
     Joan Ballough,            Tel: 206-213-0090                   WSO’s financial situation prior
19   former Consultant,        Joan@IntegraAssociates.com          to the WSO Transaction; WSO’s
     WestSound                                                     negotiations with payers prior to
20   Orthopaedics                                                  the WSO Transaction.
     John Wallen,              1501 Fourth Ave., Suite 2400        Impact of the transactions;
21
     DiMartino Associates      Seattle WA 98101                    purchasing behavior related to
22                                                                 commercial health insurance.

23            Defendants FHS and FMG hereby incorporate, as though set forth in full herein, all

24   witnesses identified by Plaintiff and by Defendants TDC and WSO, in those parties’ respective

25   Fed. R. Civ. P. 26 disclosures. Defendants FHS and FMG reserve the right to identify and call as

26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 22
     No. 3:17-cv-05690-BHS
                                                                               1000 SECOND AVENUE, SUITE 3500
                                                                               SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 60 of 85



 1   a witness at trial any witness identified by Plaintiff, TDC, or WSO, or otherwise discovered and

 2   identified as discovery progresses.

 3   II.      DESCRIPTION OF DOCUMENTS AND THINGS IN DEFENDANTS’
              POSSESSION, CUSTODY, OR CONTROL THAT MAY BE USED TO SUPPORT
 4            DEFENSES AND COUNTERCLAIMS
 5            Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(ii), FHS and FMG hereby disclose the following

 6   documents and things in their possession, custody, or control that they may use to support their

 7   defenses and counterclaims. FHS and FMG reserve the right to further supplement and/or amend

 8   these disclosures as provided under Fed. R. Civ. P. 26(e). The following disclosures do not

 9   include documents and things that are likely to be offered solely for impeachment:

10            1.     The documents produced by Defendants Franciscan, TDC, and WSO in response

11   to CIDs issued by the State of Washington in its investigation of the Kitsap Transactions.

12            2.     The written agreements between Franciscan and TDC and WSO that memorialize

13   the terms of the Kitsap Transactions.

14            3.     The files and e-mail correspondence of the witnesses identified in the previous

15   section.

16            4.     Documents and data relating to outmigration of patients from Kitsap County,

17   including to providers in King and Pierce Counties.

18            5.     Documents relating to the financial condition of TDC and WSO before and after

19   the Kitsap Transactions.

20            6.     Documents relating to alternatives to the Kitsap Transactions.

21            7.     Documents relating to the effects of the Kitsap Transactions on quality, efficiency

22   and cost of care.

23            8.     Documents relating to the effect of the Kitsap Transactions on Franciscan’s

24   ability to open a new hospital in Kitsap County.

25            9.     Franciscan’s correspondence with payers regarding the Kitsap Transaction.

26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 23
     No. 3:17-cv-05690-BHS
                                                                                 1000 SECOND AVENUE, SUITE 3500
                                                                                 SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 61 of 85



 1            10.    Documents reflecting meetings between TDC and Franciscan regarding

 2   integration efforts.

 3   III.     COMPUTATION OF ANY CATEGORY OF DAMAGES CLAIMED BY
              DEFENDANTS AND DISCLOSURES OF SUPPORTING DOCUMENTS
 4
              FHS and FMG make no claim for damages in this action.
 5
     IV.      INSURANCE AGREEMENT
 6
              FHS and FMG have no insurance agreement that may satisfy all or part of a possible
 7
     judgment in this action.
 8
     V.       RESERVATION OF RIGHTS
 9
              FHS and FMG reserve the right to further supplement or amend these disclosures as
10
     provided by Fed. R. Civ. P. 26(e) and to object to the admissibility of any document or statement
11
     herein or in Plaintiff’s initial disclosures on all bases set forth in the Federal Rules of Civil
12
     Procedure, Federal Rules of Evidence, and governing law.
13
              DATED this 14th day of August, 2018.
14
                                                 Respectfully submitted,
15

16                                               /s/ Jessica M. Andrade
                                                 Jessica M. Andrade, WSBA No. 39297
17                                               Polsinelli PC
                                                 1000 Second Avenue, Suite 3500
18                                               Seattle, WA 98104
                                                 Telephone: (206) 393-5422
19                                               Email: jessica.andrade@polsinelli.com

20                                               Mitchell D. Raup (pro hac vice)
                                                 Herbert F. Allen (pro hac vice)
21                                               Polsinelli PC
                                                 1401 I Street NW, Suite 800
22                                               Washington, D.C. 20005
                                                 Telephone: (202) 783-3300
23                                               Email: mraup@polsinelli.com
                                                 Email: hallen@polsinelli.com
24

25

26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 24
     No. 3:17-cv-05690-BHS
                                                                               1000 SECOND AVENUE, SUITE 3500
                                                                               SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 62 of 85



 1                                         Matthew C. Hans (pro hac vice)
                                           Polsinelli PC
 2                                         100 South Fourth Street, Suite 1000
                                           St. Louis, MO 63102
 3                                         Telephone: (314) 889-8000
                                           Email: mhans@polsinelli.com
 4
                                           Alex Bartko (pro hac vice)
 5                                         Polsinelli PC
                                           1201 West Peachtree Street NW, Suite 1100
 6                                         Atlanta, GA 30309
                                           Telephone: (404) 253-6000
 7                                         Email: abartko@polsinelli.com
 8                                         Attorneys for Defendants Franciscan Health System
                                           d/b/a Chi Franciscan Health, Franciscan Medical
 9                                         Group, and WestSound Orthopaedics, P.S.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 25
     No. 3:17-cv-05690-BHS
                                                                        1000 SECOND AVENUE, SUITE 3500
                                                                        SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
             Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 63 of 85



 1                                    CERTIFICATE OF SERVICE

 2            I hereby certify that on August 14, 2018, I caused the foregoing document to be served on

 3   the following counsel of record via e-mail:

 4            Counsel for Plaintiff State of Washington:

 5                •   Stephen T. Fairchild — stephenf2@atg.wa.gov

 6                •   Erica A. Koscher — ericak@atg.wa.gov

 7                •   Amy Nicole Linscheid Hanson — amyh3@atg.wa.gov

 8                •   Neal Harold Luna — neall@atg.wa.gov

 9                •   Eric S. Newman — ericn@atg.wa.gov

10            Counsel for Defendant The Doctors Clinic:

11                •   Douglas C. Ross — douglasross@dwt.com

12                •   David Maas — davidmaas@dwt.com

13            I certify under penalty of perjury under the laws of the State of Washington that the

14   foregoing is true and correct.

15            DATED this 14th day of August, 2018, at Seattle, Washington.

16                                                 /s/ Jessica M. Andrade
                                                   Jessica M. Andrade, WSBA No. 39297
17

18

19

20

21

22

23

24

25

26

27
     DEFENDANTS FRANCISCAN HEALTH SYSTEM AND
     FRANCISCAN MEDICAL GROUP’S SUPPLEMENTAL
     INITIAL DISCLOSURES – 26
     No. 3:17-cv-05690-BHS
                                                                                1000 SECOND AVENUE, SUITE 3500
                                                                                SEATTLE, WA 98104 • (206) 393-5400
     64541612.5
    Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 64 of 85




                           EXHIBIT H




DECLARATION OF TRAVIS KENNEDY IN                    ATTORNEY GENERAL OF WASHINGTON
                                                              Antitrust Division
SUPPORT OF THE STATE OF                                  800 Fifth Avenue, Suite 2000
WASHINGTON’S OPPOSITION TO                                   Seattle, WA 98104
DEFENDANTS’ MOTIONS IN LIMINE                                    206.464.7744
NO. 3:17-cv-05690-BHS
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 65 of 85
Jonathan Mendelsohn, M.D.                                   October 2, 2018

                                                                      Page 1
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WASHINGTON
                                AT TACOMA
      ___________________________________________________
      STATE OF WASHINGTON,           )
                                     )
                     Plaintiff,      )
                                     )
           vs.                       )
                                     )
      FRANCISCAN HEALTH SYSTEM d/b/a ) No.
      CHI FRANCISCAN HEALTH;         ) 3:17-cv-05690-BHS
      FRANCISCAN MEDICAL GROUP;      )
      THE DOCTORS CLINIC, a          )
      Professional Corporation; and )
      WESTSOUND ORTHOPAEDICS, P.S., )
                                     )
                     Defendants.     )

      ____________________________________________________

              VIDEO DEPOSITION UPON ORAL EXAMINATION
                                    OF
                      JONATHAN MENDELSOHN, M.D.
      ____________________________________________________


                          9550 Silverdale Way
                       Silverdale, Washington




      DATE:   October 2, 2018
      REPORTED BY:     Cynthia A. Kennedy, RPR, CCR 3005


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 66 of 85
Jonathan Mendelsohn, M.D.                                   October 2, 2018

                                                                      Page 2
  1                            APPEARANCES
  2
  3   FOR THE PLAINTIFF:
  4
          AMY HANSON, AAG
  5       NEAL LUNA, AAG
          Assistant Attorneys General
  6       Antitrust Division
          Attorney General of Washington
  7       800 Fifth Avenue, Suite 2000
          Seattle, Washington 98104
  8       (206) 389-2848
          amyh3@atg.wa.gov
  9       neall@atg.wa.gov
 10
 11   FOR THE DEFENDANT, THE DOCTORS CLINIC:
 12       DAVID A. MAAS, ESQ.
          Davis Wright Tremaine LLP
 13       1201 Third Avenue, Suite 2200
          Seattle, Washington 98101
 14       (206) 622-3150
          davidmaas@dwt.com
 15
 16
 17   ALSO PRESENT:
 18       MICHAEL TAKOS
          Videographer
 19
 20
 21
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 67 of 85
Jonathan Mendelsohn, M.D.                                   October 2, 2018

                                                                     Page 15
  1   you understand that to mean Franciscan Medical
  2   Group?
  3       A.      Yes.
  4       Q.      Okay.    Aside from any traffic offenses,
  5   have you ever been convicted of a criminal offense?
  6       A.      No.
  7       Q.      And what is your current role at The
  8   Doctors Clinic or TDC?
  9       A.      I'm a family medicine physician and the
 10   quality improvement and EHR director.
 11       Q.      And when did you start at The Doctors
 12   Clinic as a family physician?
 13       A.      I believe September 2013.
 14       Q.      And when did you start in the capacity as
 15   TDC's quality and EHR director?
 16       A.      Approximately February 2018.
 17                               (Whereupon Exhibit 711 was
 18                               marked for the record.)
 19       Q.      Dr. Mendelsohn, you've been handed a
 20   document marked Exhibit 711, which appears to be
 21   your LinkedIn profile.
 22                     Is that an accurate assessment?
 23       A.      Yes.
 24       Q.      Directing your attention to the section
 25   on educational background, does that accurately


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 68 of 85
Jonathan Mendelsohn, M.D.                                   October 2, 2018

                                                                     Page 50
  1   well on a scorecard, I understand you're still
  2   working out what the follow-up will be.            Has any
  3   consideration been given to financial penalties?
  4       A.      Has not been discussed, to my knowledge.
  5       Q.      Any discussion been given to termination?
  6       A.      Not discussed.
  7       Q.      Okay.    Does TDC measure patient
  8   experience in any way?
  9       A.      I believe that part of the -- one of the
 10   components of the MIPS APM is to do some kind of
 11   patient survey.      That has not been part of my work
 12   in the last eight months in this position.
 13       Q.      Okay.    Is one of the measures that was
 14   selected for measurement in this quality roll-out
 15   that you're working on depression?
 16       A.      Yes.
 17       Q.      And blood pressure measurement?
 18       A.      Yes.
 19       Q.      And colonoscopies?
 20       A.      Yes.
 21       Q.      So I think we discussed that you became a
 22   shareholder at TDC in January 2017; is that right?
 23       A.      I think later.
 24       Q.      Later?
 25       A.      April-ish.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 69 of 85
Jonathan Mendelsohn, M.D.                                   October 2, 2018

                                                                     Page 51
  1       Q.      April 2017?     Okay.
  2                     And are you still a shareholder at
  3   TDC today?
  4       A.      Yes.
  5       Q.      Are you also a member of the TDC board?
  6       A.      No.
  7       Q.      Who -- is the TDC board made up of a
  8   subsection of TDC shareholders?
  9       A.      Yes.
 10       Q.      Are there any outside directors on the
 11   TDC board?
 12       A.      No.
 13       Q.      How -- how does a person end up on the
 14   TDC board?
 15       A.      When there's an opening -- I believe the
 16   terms are two to three years in length.            I'm not
 17   sure.    When there's an opening, it's announced.            And
 18   shareholders can throw their name in the ring and
 19   run, quote, unquote, for a position.
 20       Q.      What type of decisions are required to go
 21   to the TDC board to decide?
 22       A.      I don't know if it can be answered
 23   simply.    I would expect major decisions.
 24       Q.      Is it described in TDC's bylaws by chance
 25   or...


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
    Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 70 of 85




                           EXHIBIT I




DECLARATION OF TRAVIS KENNEDY IN                    ATTORNEY GENERAL OF WASHINGTON
                                                              Antitrust Division
SUPPORT OF THE STATE OF                                  800 Fifth Avenue, Suite 2000
WASHINGTON’S OPPOSITION TO                                   Seattle, WA 98104
DEFENDANTS’ MOTIONS IN LIMINE                                    206.464.7744
NO. 3:17-cv-05690-BHS
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 71 of 85
Karl Hadley, M.D.                                              June 19, 2018

                                                                      Page 1
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WASHINGTON
                                AT TACOMA
      ___________________________________________________
      STATE OF WASHINGTON,           )
                                     )
                     Plaintiff,      )
                                     )
           vs.                       )
                                     )
      FRANCISCAN HEALTH SYSTEM d/b/a ) No.
      CHI FRANCISCAN HEALTH;         ) 3:17-cv-05690-BHS
      FRANCISCAN MEDICAL GROUP;      )
      THE DOCTORS CLINIC, a          )
      Professional Corporation; and )
      WESTSOUND ORTHOPAEDICS, P.S., )
                                     )
                     Defendants.     )

      ____________________________________________________

              VIDEO DEPOSITION UPON ORAL EXAMINATION
                                    OF
                           KARL HADLEY, M.D.
      ____________________________________________________


                 Best Western Silverdale Beach Hotel
                      3037 NW Bucklin Hill Road
                       Silverdale, Washington




      DATE:   June 19, 2018
      REPORTED BY:     Cynthia A. Kennedy, RPR, CCR 3005


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 72 of 85
Karl Hadley, M.D.                                              June 19, 2018

                                                                      Page 2
  1                            APPEARANCES
  2
  3   FOR THE PLAINTIFF:
  4       ERICA A. KOSCHER, ESQ.
          ERIC NEWMAN, ESQ.
  5       Assistant Attorneys General
          Antitrust Division
  6       Attorney General of Washington
          800 Fifth Avenue, Suite 2000
  7       Seattle, Washington 98104
          (206) 389-2848
  8       ericak@atg.wa.gov
          ericn@atg.wa.gov
  9
 10   FOR THE DEFENDANTS, FRANCISCAN HEALTH SYSTEM
      d/b/a CHI FRANCISCAN HEALTH; FRANCISCAN MEDICAL
 11   GROUP; and WESTSOUND ORTHOPAEDICS, P.S.:
 12       JESSICA M. ANDRADE, ESQ.
          Polsinelli PC
 13       1000 Second Avenue, Suite 3500
          Seattle, Washington 98104
 14       (415) 248-2136
          jessica.andrade@polsinelli.com
 15
 16   FOR THE DEFENDANT, THE DOCTORS CLINIC:
 17       DAVID A. MAAS, ESQ.
          Davis Wright Tremaine LLP
 18       1201 Third Avenue, Suite 2200
          Seattle, Washington 98101
 19       (206) 622-3150
          davidmaas@dwt.com
 20
 21   ALSO PRESENT:
 22       MICHAEL TAKOS
          Videographer
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 73 of 85
Karl Hadley, M.D.                                              June 19, 2018

                                                                     Page 14
  1       Q.      And when did you conclude your residency?
  2       A.      1982.
  3       Q.      Did you do any fellowships or additional
  4   training after residency?
  5       A.      Nothing more than the continuing medical
  6   education.
  7       Q.      What is your specialty as a physician?
  8       A.      Family practice.
  9       Q.      When did you join TDC?
 10       A.      1982.
 11       Q.      Have you been at TDC since that time?
 12       A.      Yes.
 13       Q.      So is it correct that you joined TDC
 14   directly after your residency?
 15       A.      Yes.
 16       Q.      Did you first join as an employed
 17   physician?
 18       A.      Yes.
 19       Q.      Did you later become a shareholder?
 20       A.      Yes.
 21       Q.      When was that?
 22       A.      1983.
 23       Q.      Why did you choose to join TDC?
 24       A.      I -- at first I didn't want to join a
 25   multispecialty clinic.        I was pretty apprehensive


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 74 of 85
Karl Hadley, M.D.                                              June 19, 2018

                                                                     Page 20
  1                     To your knowledge, did that change in
  2   any way after the affiliation?
  3       A.      No.
  4       Q.      Do you participate in any other
  5   committees at The Doctors Clinic?
  6       A.      I've been involved in the past with the
  7   income distribution committee.          And I'm the lab
  8   director for the organization.          That's not a
  9   committee though.
 10       Q.      When did you serve on the income
 11   distribution committee?
 12       A.      Probably about three or four times.            They
 13   would usually meet for about two to three months and
 14   almost annually or every other year between the
 15   years of probably 2012 to 2016 or 2017.
 16       Q.      What was your role on the income
 17   distribution committee?
 18       A.      I was committee chairman.
 19       Q.      And is this also referred to as the IDP
 20   committee?
 21       A.      Yes.
 22       Q.      What is the task or work of the IDP
 23   committee?
 24       A.      That's a good question.         Usually it's to
 25   make everybody unhappy with the distribution of


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
    Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 75 of 85




                           EXHIBIT J




DECLARATION OF TRAVIS KENNEDY IN                    ATTORNEY GENERAL OF WASHINGTON
                                                              Antitrust Division
SUPPORT OF THE STATE OF                                  800 Fifth Avenue, Suite 2000
WASHINGTON’S OPPOSITION TO                                   Seattle, WA 98104
DEFENDANTS’ MOTIONS IN LIMINE                                    206.464.7744
NO. 3:17-cv-05690-BHS
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 76 of 85
Tracy Bradfield                                                July 30, 2018

                                                                      Page 1
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WASHINGTON
                                AT TACOMA
      ___________________________________________________
      STATE OF WASHINGTON,           )
                                     )
                     Plaintiff,      )
                                     )
           vs.                       )
                                     )
      FRANCISCAN HEALTH SYSTEM d/b/a ) No.
      CHI FRANCISCAN HEALTH;         ) 3:17-cv-05690-BHS
      FRANCISCAN MEDICAL GROUP;      )
      THE DOCTORS CLINIC, a          )
      Professional Corporation; and )
      WESTSOUND ORTHOPAEDICS, P.S., )
                                     )
                     Defendants.     )

      ____________________________________________________

              VIDEO DEPOSITION UPON ORAL EXAMINATION
                                    OF
                            TRACY BRADFIELD
      ____________________________________________________


                  Office of the Attorney General
                          1250 Pacific Avenue
                          Tacoma, Washington




      DATE:   July 30, 2018
      REPORTED BY:     Cynthia A. Kennedy, RPR, CCR 3005


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 77 of 85
Tracy Bradfield                                                July 30, 2018

                                                                      Page 2
  1                            APPEARANCES
  2
  3   FOR THE PLAINTIFF:
  4       AMY HANSON, AAG
          STEPHEN T. FAIRCHILD, AAG
  5       Assistant Attorneys General
          Antitrust Division
  6       Attorney General of Washington
          800 Fifth Avenue, Suite 2000
  7       Seattle, Washington 98104
          (206) 389-2848
  8       amyh3@atg.wa.gov
          stephenf2@atg.wa.gov
  9
 10
 11   FOR THE DEFENDANTS, FRANCISCAN HEALTH SYSTEM
      d/b/a CHI FRANCISCAN HEALTH; FRANCISCAN MEDICAL
 12   GROUP; and WESTSOUND ORTHOPAEDICS, P.S.:
 13       JESSICA M. ANDRADE, ESQ.
          Polsinelli PC
 14       1000 Second Avenue, Suite 3500
          Seattle, Washington 98104
 15       (415) 248-2136
          jessica.andrade@polsinelli.com
 16
 17
 18   ALSO PRESENT:
 19       PATRICK NORTON
          Videographer
 20
 21
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 78 of 85
Tracy Bradfield                                                 July 30, 2018

                                                                     Page 17
  1       Q.      2000?
  2       A.      Uh-huh.
  3       Q.      Did you get a nursing degree?
  4       A.      I didn't, no.
  5       Q.      Okay.    And how long did you stay at
  6   Dynacare?
  7       A.      Dynacare was bought by LabCorp in, you
  8   know, 2003 or thereabouts, and then I left, I think,
  9   in 2007.
 10       Q.      And where did you go in 2007?
 11       A.      Group Health.
 12       Q.      And how long did you stay there?
 13       A.      Three years.
 14       Q.      Okay.
 15       A.      Four, maybe.      Three to four.
 16       Q.      And what -- in general, what were your
 17   roles there at Group Health?
 18       A.      I was a laboratory manager.          So for
 19   Dynacare and LabCorp, I was the microbiology
 20   manager.    And then at Group Health, I started off as
 21   the clinic laboratory manager at Tacoma here, and
 22   then I transferred up to Capitol Hill in Seattle.
 23       Q.      And then after Group Health, where did
 24   you go?
 25       A.      Harrison Medical Center.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 79 of 85
Tracy Bradfield                                                July 30, 2018

                                                                      Page 18
  1       Q.      Okay.
  2       A.      Lab director.
  3       Q.      And was that in 2011?
  4       A.      It was.    April 25th.
  5       Q.      And where are you physically located at
  6   Harrison Medical Center?
  7       A.      So right now, I've actually become the
  8   division director for CHI Franciscan for laboratory
  9   services.
 10       Q.      Congratulations.
 11       A.      Thank you.
 12                    So now I -- I have an office in
 13   Tacoma, and I also try to get out to Harrison
 14   Medical Center once or twice a week, so I sort of
 15   have two offices.      But back when I joined, my office
 16   was in Bremerton, and I was over the -- all of the
 17   laboratory locations for the hospital, so that
 18   excluded oncology.       So there's two hospitals sites:
 19   Harrison Bremerton, Harrison Silverdale.             And then
 20   we opened a small lab at the Bainbridge Island
 21   Urgent Care Clinic.       And then we operate some draw
 22   sites at some of our primary care, specialty care
 23   clinics, and those folks report up to me also --
 24       Q.      Okay.
 25       A.      -- through their supervisors.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 80 of 85
Tracy Bradfield                                                July 30, 2018

                                                                     Page 24
  1   thing that you mentioned was processes.            What --
  2   what processes changed?
  3       A.      I guess that -- that's the -- the system
  4   processes --
  5       Q.      Okay.
  6       A.      -- yeah.     When your systems change, so do
  7   your processes.
  8       Q.      Okay.    And now that -- with your
  9   promotion in March of this year, do you continue to
 10   report to Linda Guay?
 11       A.      The reason I have this promotion is
 12   because Linda left the organization.
 13       Q.      Okay.    So who do you currently report to?
 14   Is there somebody above you?
 15       A.      David Schultz.
 16       Q.      And while Ms. Guay was at Franciscan, did
 17   she also report to David Schultz?
 18       A.      Yes.
 19       Q.      Okay.    Thinking about the time period
 20   between when HMC merged with the Franciscan system
 21   and up to the time that you received your promotion
 22   in March of this year, did you supervise anybody?
 23       A.      I've supervised people the whole time,
 24   yes.
 25       Q.      About how many people?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 81 of 85
Tracy Bradfield                                                July 30, 2018

                                                                     Page 25
  1       A.       Directly, you mean?
  2       Q.       (Nods head up and down.)
  3       A.       Well, before I got my promotion, I
  4   directly managed 7 people, and now I have like 25
  5   direct reports.
  6       Q.       Thinking about that earlier time when you
  7   were managing seven people, what did -- did the
  8   people focus on different subspecialties within the
  9   lab?
 10       A.      Yeah.    Some people managed the
 11   pre-analytical side of things, so the phlebotomists.
 12   One person managed them.        And then we had a couple
 13   of folks managing the technical aspects, so that's
 14   the laboratory testing side.         And we have a
 15   point-of-care division -- or -- yeah, department, I
 16   guess.     And we have a coordinator over point of
 17   care.    She reported to me.       We had a quality
 18   coordinator to make sure that we're meeting all of
 19   the regulatory requirements.         I had an
 20   administrative assistant that reported to me.              I
 21   think that's everybody.
 22       Q.      And now that it -- your direct reports
 23   have expanded to 25 people, who are the additional
 24   categories of people that report to you?
 25       A.      A lot of them are not new categories.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 82 of 85
Tracy Bradfield                                                July 30, 2018

                                                                     Page 26
  1   They're the lab managers at the other hospital
  2   sites, and transfusion pre-medicine falls under me
  3   now.   So I have -- right now, they don't have a
  4   manager, so there's nurses that are reporting
  5   directly to me.
  6       Q.      And when you mentioned at the other
  7   hospital sites, where geographically are those
  8   located?
  9       A.      So Highline in Burien, St. Francis in
 10   Federal Way, St. Elizabeth in Enumclaw, St. Clare in
 11   Lakewood, St. Anthony in Gig Harbor, and then the --
 12   the Harrison sites I mentioned already.
 13       Q.      Okay.
 14       A.      And St. Joe's, of course, naturally.
 15   Tacoma.
 16       Q.      Focusing on your time between when you
 17   started at HMC and before March of this year when
 18   you became promoted, what were your job duties?
 19       A.      So I was responsible for the overall
 20   function of the laboratory, make sure that staffing
 21   is adequate, that we meet regulatory requirements,
 22   setting the budget and maintaining, you know, fiscal
 23   responsibility; developing new methods or, you know,
 24   implementing new analyzers; making sure the
 25   point-of-care program met the user needs, monitoring


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 83 of 85
Tracy Bradfield                                                July 30, 2018

                                                                      Page 27
  1   quality, our turnaround times, critical value call
  2   times.     Everything.
  3       Q.      And you've mentioned a couple times the
  4   -- the patient -- or the point-of-care department.
  5       A.      Uh-huh.
  6       Q.      What -- what is that?
  7       A.      Point-of-care testing is laboratory
  8   testing that's performed by nonlaboratorians.              So
  9   traditionally, providers order tests, and the
 10   samples go to the lab and laboratorians perform the
 11   testing, but there are a few simple and basic tests
 12   that nurses or MAs can do at the bedside.             Like a
 13   glucometer -- finger stick glucometer would be one
 14   example of point-of-care testing.           But there are
 15   regulations that surround that as well, so we have a
 16   point-of-care coordinator that makes sure that all
 17   the nonlaboratorians are doing things the way they
 18   ought to.
 19       Q.      And would -- would that testing occur
 20   inpatient in -- in hospital?
 21       A.      Yes.
 22       Q.      Is there a category of people that you
 23   supervise that would relate to the systems and
 24   processes or...
 25       A.      I don't understand --


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 84 of 85
Tracy Bradfield                                                July 30, 2018

                                                                     Page 45
  1       A.      My understanding is that when The Doctors
  2   Clinic and the Franciscans did what they -- the
  3   arrangement that they have, that part of that
  4   arrangement was to movie, I think, some surgeries,
  5   but certainly I recall imaging and laboratory
  6   services were to transition to Harrison.
  7       Q.      Is it your understanding that this was --
  8   was the plan from the outset?
  9       A.      That is my understanding.
 10       Q.      And with respect to the previous LISs,
 11   you said that you were more of a participant in
 12   that.
 13       A.      (Witness nods head up and down.)
 14       Q.      Was it different with respect to TDC?
 15                    MS. ANDRADE:      Objection.     Vague.
 16       Q.      TDC's LIS?
 17                    MS. ANDRADE:      Same objection.
 18       A.      Yeah.    Can you clarify the question a
 19   little bit?
 20       Q.      Sure.
 21       A.      Thanks.
 22       Q.      Did you participate in -- in the plan to
 23   close the TDC lab and transition it to HMC?
 24       A.      I am still participating in that plan.
 25       Q.      Okay.    And what -- can you describe your


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05690-BHS Document 270-1 Filed 03/11/19 Page 85 of 85
Tracy Bradfield                                                July 30, 2018

                                                                     Page 46
  1   participation?
  2       A.      I am working in conjunction with leaders
  3   at The Doctors Clinic to build -- you know, a lot of
  4   the same things as I described in how to build the
  5   Beaker system.      Basically, building -- making sure
  6   all of The Doctors Clinic's orders have a matching
  7   component in the Beaker system so that when they
  8   order their tests, they -- we're building an
  9   interface right now so that when their orders cross
 10   into the Beaker system, it is the correct order;
 11   that when the results go back, they file in the
 12   right places; the high or low or abnormal criticals.
 13   All of these components that we described earlier
 14   for Beaker is -- the integrity is maintained when
 15   the results -- orders and results go back and forth
 16   between The Doctors Clinic Intergy system and the
 17   Beaker system.
 18       Q.      And would you describe yourself as
 19   leading this effort from HMC?
 20       A.      I would.
 21       Q.      Is there anybody else at HMC that is
 22   leading this effort?
 23       A.      At HMC?
 24       Q.      (Nods head up and down.)
 25       A.      I have -- some of the managers are also


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
